Exhibit 10.1

 

[image_002.jpg]

 

COCA-COLA PLAZA

ATLANTA, GEORGIA

 

 

JAMES R. QUINCEY ADDRESS REPLY TO: PRESIDENT & CHIEF EXECUTIVE OFFICER P.O. BOX
1734 THE COCA-COLA COMPANY ATLANTA, GA 30301

 

October 17, 2018

 

 

 

Kathy Waller

The Coca-Cola Company

Atlanta, Georgia

 

Dear Kathy,

 

We thank you very much for all of your contributions to the Coca-Cola system.
This letter outlines the terms of your separation. All applicable elements of
your separation package will be paid under the terms of the relevant policies
and plans of The Coca-Cola Company (the “Company”).

 

 1. You will step down from your current position as President Enabling Services
    on December 31, 2018.

 

 2. You will continue as Executive Vice President and Chief Financial Officer
    through March 15, 2019 and will separate from the Company on that date
    (“Separation Date”).

 

 3. If you sign a release, you will be eligible for a benefit under The
    Coca-Cola Company Severance Pay Plan equivalent to two years of base salary,
    based on your current annual salary. This amount will be paid in a lump sum
    shortly after your Separation Date. This amount is subject to all applicable
    tax and withholdings.

 

 4. If you remain employed through March 15, 2019, you will receive an annual
    incentive award for 2019, prorated for two and one-half months. The actual
    payment amount is contingent upon actual Company performance and your
    performance. Any award will be paid on or about March 15, 2020. Your
    participation and any award made to you shall be determined by the
    Compensation Committee.
    
    
 5. You will be eligible for retiree health and welfare coverage. Enrollment
    information will be mailed to you shortly after your Separation Date and
    will provide information about your coverage options and the costs.

 

 6. All performance share unit (PSU) awards which you previously have received
    will be treated according to the terms of The Coca-Cola Company’s applicable
    restricted stock plans and programs as well as your related PSU Agreements.
    You will be personally liable for paying any taxes owed upon receipt of any
    award.

 



 

 



October 17, 2018

Page 2 of 2

 

 

 6. All options you previously have received will be exercisable according to
    the terms of the Company’s applicable stock option plans and programs as
    well as your related Stock Option Grant Agreements. When you exercise your
    vested stock options, you will be personally liable for paying any taxes
    owed on such exercises.

 

 7. You will not receive any additional equity grants.

 

 8. Your retirement benefits will consist of those benefits you have accrued
    under the standard terms and conditions of the plans in which you
    participate and in which benefits are vested as of your Separation Date.

 

 9. The Company will provide at its expense outplacement services through a
    designated services provider.

 

 10. The terms and conditions in this letter are further conditioned upon your
     signing and adhering to a Full and Complete Release and Agreement on
     Competition, Trade Secrets and Confidentiality within 45 days of the date
     of this letter.

Please contact Jason Gibbins should you have any additional questions regarding
the terms of this letter or the terms of any of the benefit plans.

 

Sincerely,

 



/s/ James Quincey  

 

James Quincey

President and Chief Executive Officer

 

 

Agreed to and accepted this 17 day of October, 2018.

 

 

/s/ Kathy Waller  

Kathy Waller

 

 

cc:   Jason Gibbins   Executive Compensation   Executive Services

 



 

